Exhibit 10.1

 

AMENDMENT TO EXECUTIVE AGREEMENT

This Amendment (“Amendment”), dated as of August 1, 2019, is entered into by and
between Aspen Aerogels, Inc., a Delaware corporation (the “Company”), and Donald
R. Young (the “Executive”), for purposes of amending that certain Executive
Agreement between the parties effective as of January 1, 2019 (the “Executive
Agreement”).

RECITALS

Whereas, the Company and the Executive would like to amend the Executive
Agreement to extend the length of the “Performance Period” (as defined in the
Executive Agreement); and

Whereas, pursuant to Section 10(h) of the Executive Agreement, the Executive
Agreement may be amended with the written consent of both parties.

Now, therefore, in consideration of mutual promises and other terms set forth
below, the Company and the Executive agree as follows:

 

1.

Amendment.  The Executive Agreement is hereby amended as follows:

The definition of “Performance Period” in Section 1 of the Executive Agreement
shall be deleted in its entirety and replaced with the following:

 

“Performance Period” means the approximately three (3) year period commencing on
the Effective Date and ending on December 31, 2021.

 

 

2.

Miscellaneous Provisions.  Capitalized terms used but not defined within this
Amendment have the meanings specified within the Executive Agreement.  Except as
expressly modified by this Amendment, all terms and conditions of the Executive
Agreement remain in full force and effect.  This Amendment can be executed by
the parties hereto by facsimile and in counterparts, each of which is deemed an
original and both of which taken together constitutes one agreement binding upon
the parties hereto.  All issues concerning this Amendment shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the Commonwealth of Massachusetts or any other jurisdiction) that
would cause the application of the law of any jurisdiction other than the
Commonwealth of Massachusetts.

 

In witness whereof, the Parties hereto enter into this Amendment by signing
below.

 

 

ASPEN AEROGELS, INC.

 

 

 

/s/ Donald R. Young

 

 

 

 

Donald R. Young

By:/s/ John Fairbanks

 

 

 

 

 

 

 

John Fairbanks

 

 

 

August 1, 2019

Name

 

 

 

Date

 

 

 

 

 

Chief Financial Officer

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

August 1, 2019

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 